Citation Nr: 1641365	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  12-30 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD) and asthma.

3.  Entitlement to service connection for a right lower leg disability.

4.  Entitlement to service connection for hearing loss, right ear.

5.  Entitlement to an initial compensable rating for hearing loss, left ear.

6.  Entitlement to an initial compensable rating for bilateral pes planus with plantar fasciitis.

7.  Entitlement to initial rating in excess of 20 percent for mild degenerative changes of the lumbosacral spine.

8.  Entitlement to an initial rating in excess of 20 percent for spondolytic change, cervical spine, with right-sided C3-4 foraminal stenosis.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from April 23, 1978 to November 30, 1978, and from February 2003 to September 2004.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a June 2009 rating decision, the RO, in pertinent part, denied entitlement to service connection for a left shoulder injury, hearing loss of the right ear, right lower leg injury, and COPD; and, granted service connection for hearing loss, left, assigning a 0 percent rating, effective January 16, 2009, and bilateral pes planus with plantar fasciitis, assigning a 0 percent rating, effective July 21, 2008.  In an August 2009 rating decision, the RO granted service connection for mild degenerative changes of the lumbosacral spine, assigning a 20 percent rating, and spondolytic changes, cervical spine, with right-sided C3-4 foraminal stenosis, assigning a 10 percent rating, both effective July 21, 2008.  In May 2010, the Veteran filed a notice of disagreement.  In a September 2012 rating decision, the RO granted service connection for scar, right lower leg, assigning a 0 percent rating, effective July 21, 2008.  A statement of the case was issued in September 2010, which did not include the right lower leg issue.  A substantive appeal was received in November 2012.

The Veteran testified at a Board hearing in July 2016; the transcript is of record.

The issues of entitlement to service connection for a left shoulder disability, a respiratory disability, right lower leg disability, and hearing loss, right ear, and increased ratings for hearing loss, left ear, and bilateral pes planus with plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the July 2016 videoconference Board hearing, prior to the promulgation of a decision in the appeal, the Veteran expressed her intention to withdraw the appeal with regard to the issues of entitlement to initial increased ratings for mild degenerative changes of the lumbosacral spine and spondyolytic change, cervical spine, with right-sided C3-4 foraminal stenosis.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issues of entitlement to initial increased ratings for mild degenerative changes of the lumbosacral spine and spondyolytic change, cervical spine, with right-sided C3-4 foraminal stenosis, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the present case, at the July 2016 Board hearing, the Veteran withdrew the appeal with regard to the issues of entitlement to initial increased ratings for mild degenerative changes of the lumbosacral spine and spondyolytic change, cervical spine, with right-sided C3-4 foraminal stenosis.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  Hence, here, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning the issues of entitlement to initial increased ratings for mild degenerative changes of the lumbosacral spine and spondyolytic change, cervical spine, with right-sided C3-4 foraminal stenosis, and the appeals are dismissed.


ORDER

Entitlement to initial rating in excess of 20 percent for mild degenerative changes of the lumbosacral spine is dismissed.

Entitlement to an initial rating in excess of 20 percent for spondyolytic change, cervical spine, with right-sided C3-4 foraminal stenosis, is dismissed.



REMAND

Hearing loss, right ear and left ear

Service connection is in effect for hearing loss, left ear, but hearing loss is not shown in the right ear per 38 C.F.R. § 3.385 (2015).

The Veteran most recently underwent a VA examination in April 2009.  At the Board hearing, the Veteran testified that her hearing had worsened.  07/08/2016 Hearing Testimony at 4-5.  She also testified that in June 2016 she underwent a physical associated with her employment at a Marine base in Albany, and that the physical showed a shift in hearing.  Id. at 4, 11.  

After the records referenced by the Veteran should be requested and associated with the virtual folder, the Veteran should be afforded a new VA examination to assess the current severity of her hearing loss, left ear, and to determine whether her hearing loss, right ear, constitutes a disability per 38 C.F.R. § 3.385.  

Left shoulder disability

Service treatment records do not reflect any treatment for the left shoulder; rather, she sought treatment related to the right shoulder.  A July 2003 treatment record reflects injury to her neck, right shoulder, lower leg and back.  08/20/2014 STR-Medical at 4, 6.  A January 2004 treatment record reflects right shoulder muscle stiffness.  Id. at 13.  

In an August 2008 submission, the Veteran asserted that she strained her shoulder performing in-service duties, such as tying down straps and using chains and binders to secure vehicles or other materials on her truck.  08/11/2008 VA 21-4138 Statement in Support of Claim.  

The Veteran testified that during service she was carrying a box, tripped over a rope and fell injuring her shoulder and leg.  07/08/2016 Hearing Testimony at 13.  

At the April 2009 VA examination, the Veteran told the examiner that she could not recall a specific injury but thinks pulling on the seatbelt shoulder strap over and over again while a truck driver in Iraq may have torn her tendon in her shoulder.  04/20/2009 VA Examination at 6.  Upon examination, the examiner diagnosed left shoulder with probable rotator cuff tear and possible nerve impingement.  Id. at 12.  The examiner did not provide an etiological opinion.  

At the Board hearing, the Veteran testified that while she did not seek in-service treatment related to the left shoulder, both shoulders bothered her at that time.  07/08/2016 Hearing Testimony at 25.  

In light of the current disability noted on the 2009 VA examination and the Veteran's testimony about falling in service, the Board finds that the Veteran should be afforded a VA examination to assess the etiology of her left shoulder disability.  

COPD and asthma

The Veteran asserts that she has a respiratory disability due to exposure to environmental toxins while serving in the Persian Gulf, and she also asserts that her pre-existing asthma was aggravated by her Persian Gulf service.  

Her DD Form 214 reflects that she had 1 year and 3 months of foreign service in the Persian Gulf, specifically Iraq and Kuwait, and her military occupational specialty (MOS) was motor transport operator.  

A February 2003 Report of Medical History reflects that the Veteran reported that she has asthma and had experienced shortness of breath during her early asthma years but no longer has that problem.  08/20/2014 STR-Medical at 18.  The examiner noted that she has a history of asthma which is controlled with Serevent and Accolate.  She has not had a wheezing episode for more than 10 years.  Id. at 19, 21.  A February 2003 consultation reflects that the Veteran had no limitations due to her asthma.  Id. at 41, 45.  An October 2003 treatment record reflects that the Veteran sought treatment for an upper respiratory infection.  Id. at 78.  A June 2004 treatment record reflects that the Veteran complained of a cough for several days.  A history of asthma was noted.  Id. at 40, 98.  

At the April 2009 VA examination, she reported that she had asthma as a child and developed asthma again in the 1990's.  Upon examination, the examiner diagnosed mild COPD which responds to inhalers.  The examiner did not provide an etiological opinion.  

In light of the findings of the 2009 VA examination report and the multiple in-service respiratory complaints and medical visits, the Board finds that the Veteran should be afforded a VA examination to assess the nature and etiology of any respiratory disability, to include whether any condition manifested due to or was aggravated by service.  

Bilateral pes planus with plantar fasciitis

The Veteran underwent a VA examination in April 2009 to assess the nature and etiology of her bilateral pes planus.  The Veteran testified that her condition had worsened since the VA examination.  Specifically, she testified that her feet "hurt" when she gets up in the morning and walks.  07/08/2016 Hearing Testimony at 7.  She testified that she experiences pain and spasms.  Id.  The Board finds that an updated VA examination would be useful to assess the current severity of her bilateral pes planus with plantar fasciitis.  

Right lower leg disability

In July 2008, the Veteran filed a claim of service connection for right lower leg injury which was initially denied in the June 2009 rating decision.  In May 2010, the Veteran filed a notice of disagreement with the denial.  In a September 2012 rating decision, the RO granted service connection for scar, right lower leg, assigning a noncompensable rating, effective July 21, 2008.  It appears that the RO considered this a full grant of the benefit sought on appeal.  The issue of entitlement to service connection for a right lower leg injury was not included in the September 2010 statement of the case.  At the Board hearing, the Veteran testified that she suffers from joint pain in her calf area.  07/08/2016 Hearing Testimony at 18-20.  As the Veteran's asserts additional disability related, such as a muscle injury to the to the calf area, the Board finds that a remand is necessary for issuance of a statement of the case as the September 2012 rating decision did not fully grant this issue.  Manlincon v. West, 12 Vet. App. 238, 241(1999).  Thus, the issue is still pending following the May 2010 notice of disagreement.  

Records

On remanded, updated VA treatment records should be associated with the virtual folder for the period from August 21, 2015.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete an appropriate release pertaining to her employer and request all treatment records, to include examinations and physicals.  

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.  

2.  Associate with the claim file updated VA treatment records for the period from August 21, 2015.  

3.  Schedule the Veteran for a VA audiological examination for the purpose of determining the nature and etiology of her claimed hearing loss of the right ear, and the severity of her service-connected hearing loss of the left ear.  The Veteran's claims file should be reviewed in conjunction with the examination so the examiner is familiar with the relevant medical (audiological) history. 


The examiner should offer an opinion as to the following:

a)  Does the Veteran have a current diagnosis of a hearing loss disability of the right ear as defined by VA regulation (38 C.F.R. § 3.385)?

b)  If so, is it at least as likely as not (a 50 percent or higher degree of probability) that hearing loss of the right ear, had its onset during her period of service or is otherwise related to the Veteran's period of service, including established exposure to hazardous noise?  If not, has the right ear hearing loss been caused or aggravated by the service-connected hearing loss in the left ear?  If aggravation is found, the examiner should attempt to identify the baseline level of hearing loss prior to such aggravation.

Please provide a comprehensive rationale for the above answers.  All pertinent evidence, including both lay and medical, should be considered.  

4.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to address the nature and etiology of her claimed left shoulder disability.  The claims file should be reviewed in connection with the examination to familiarize the examiner with the pertinent medical history.  All appropriate testing should be performed. 

The examiner should opine whether a left shoulder disability is at least as likely as not (a 50 percent probability or greater) due to the Veteran's period of service from February 2003 to September 2004. 

Please provide a comprehensive rationale for the above answer.  All pertinent evidence, including both lay and medical, should be considered.  

5.  Schedule the Veteran for a VA examination with appropriate expertise in order to ascertain the nature and etiology of her claimed respiratory disability.  It is imperative that the claims file be reviewed in conjunction with the examination so the examiner can become familiar with the pertinent medical history.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should respond to the following:

a)  Did the Veteran's asthma clearly and unmistakably (undebatable) pre-existed either of the Veteran's periods of active service (from April 23, 1978 to November 30, 1978, and from February 2003 to September 2004)?

b)  If so, is there clear and unmistakable evidence (undebatable) that the Veteran's asthma was not aggravated (undergo an increase in disability) by either period of service?

c)  If it is determined that the Veteran's asthma did not pre-exist a period of service, the examiner must determine whether it is at least as likely as not (a 50 percent probability or greater) that asthma (or any other current respiratory disorder) had its onset during military service or is otherwise related to such service.

Note:  The Veteran had active service in Iraq and Kuwait.  In light of this, the examiner is asked to address the effect, if any, of exposure to environmental toxins consistent with the places and circumstances of the Veteran's active service. 

Please provide a comprehensive rationale for the above answers.  All pertinent evidence, including both lay and medical, should be considered.  

6.  Schedule the Veteran for a VA podiatry examination with a physician with appropriate expertise to evaluate the severity of symptoms associated with service-connected bilateral pes planus with plantar fasciitis.  The claims file and a copy of this remand must be provided to the examiner for review in conjunction with the examination so the examiner can become familiar with the medical history of the Veteran's foot disability.  

The examiner should specify whether the Veteran's pes planus with plantar fasciitis is manifested by:  
(i) moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral; 
(ii) severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, and whether bilateral or unilateral; or 
(iii) pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, and whether bilateral or unilateral.

The examiner should further indicate whether, and to what extent, the Veteran experiences functional loss during flare-ups of pain and/or weakness (to include with use or upon activity) as a result of the service-connected pes planus with plantar fasciitis.  To the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion on both flexion and extension.

7.  After completion of the above, review the pertinent evidence of record and readjudicate the service connection and increased rating issues.  If any of the benefits sought are not granted in full, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

8.  Issue a statement of the case with regard to the issue of entitlement to service connection for a right lower leg disability.  This issue should not be certified to the Board unless the Veteran submits a timely substantive appeal.


The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


